Exhibit 10.10

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is made and entered into on December 8, 2009 by and
among Manhattan Bancorp (“MB”) and Kyle Ransford (“Executive”) for the purposes
set forth hereinafter (“Agreement”).

 

W I T N E S S E T H

 

WHEREAS, MB is a California corporation and bank holding company registered
under the Bank Holding Company Act of 1956, as amended, subject to the
supervision and regulation of the Board of Governors of the Federal Reserve
System (“FRB”);

 

WHEREAS, MB is the parent holding company for Bank of Manhattan, N.A. (“Bank”),
which is a national banking association and wholly-owned subsidiary of MB,
subject to the supervision and regulation of the Office of the Comptroller of
the Currency (“OCC”);

 

WHEREAS, MB desires to employ Executive in the capacity of Chairman of the Board
of MB, and Executive desires to accept such employment.

 

WHEREAS, it is the intention of the parties to enter into this Agreement setting
forth the terms of such employment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, MB and Executive agree as follows:

 

A.                                   TERM OF EMPLOYMENT

 

The term of this Agreement (“Term”) shall commence October 1, 2009 (the
“Effective Date”), and end on October 31, 2012 subject, however, to prior
termination of this Agreement as hereinafter provided.  Where used herein,
“Term” shall refer to the entire period of employment of Executive by MB
hereunder, whether for the period provided above, or whether terminated earlier
as hereinafter provided.

 

B.                                     DUTIES OF EXECUTIVE

 

1.                                       Duties.  Executive shall perform the
duties of Chairman of the Board of MB, reporting directly to the Board of
Directors (the “Board”) of MB, and subject, at all times, to the powers vested
by law in the Board of MB and its respective shareholders.  Executive shall also
serve as a member of the Boards of MB and Bank throughout the Term.  In
addition, Executive shall have responsibility for the oversight of all non-bank
investments of MB and shall act as the chief strategy officer of MB, consulting
with the Board and executives of MB respecting strategic initiatives and
opportunities.  During the Term, Executive shall perform the services herein
contemplated to be performed by Executive faithfully, diligently and to the best
of Executive’s ability, consistent with the highest and best standards of the
banking industry and

 

--------------------------------------------------------------------------------


 

in compliance with all applicable laws and MB’s Articles of Incorporation,
Bylaws and internal written policies.

 

2.                                       Conflicts of Interest.  Except as
permitted by the prior written consent of the Board of MB, Executive shall
devote Executive’s entire productive time, ability and attention to the business
of MB during the Term and Executive shall not directly or indirectly render any
services of a business, commercial or professional nature, to any other person,
firm or corporation, whether for compensation or otherwise, which are in
conflict with MB’s interests.  Notwithstanding the foregoing, Executive may
(a) make investments of a passive nature in any business or venture, provided
that such business or venture is not in competition, directly or indirectly, in
any manner with MB, and (b) maintain involvement and provide services to outside
business interests not to exceed five (5) hours per week of Executive’s time.

 

C.                                     COMPENSATION

 

1.                                       Salary.  For Executive’s services
hereunder, MB shall pay or cause to be paid as annual base salary (the “Base
Salary”) to Executive not less than Two Hundred Twenty Five Thousand Dollars
($225,000), with annual increases in the discretion of the Board or MB’s
Compensation Committee.  Base Salary shall be payable in equal installments in
conformity with the Bank’s normal payroll period.

 

2.                                       Bonuses.  Any bonuses shall be as
determined by the Board of MB, in its sole discretion.

 

3.                                       Stock Option.  MB shall grant Executive
an option to purchase up to 57,450 shares of MB’s authorized but unissued Common
Stock at such time as the Board, and to the extent required by the Board, the
shareholders of MB have approved amendments to the existing stock option or
incentive plan of MB or created new plans expanding the equity incentive pool
sufficiently to accommodate such grants.  The option price shall be the greater
of the tangible book value per share of the Common Stock and the fair market
value of the stock on the date of the grant of such option.  Such option has a
term of ten (10) years from the date of the granting thereof and shall vest in
accordance with MB’s vesting policies over a period of not less than three
years, at the date of grant with the first such installment to vest one year
from the date of this Agreement, and with subsequent installments vesting as
determined by the Bank.

 

4.                                       Stock Incentive Grant.  In the event
that MB elects to enter the distressed asset management business, including the
acquisition, management and disposition of senior and mezzanine real estate
loans, and commercial and industrial loans (the “Business”), either directly or
by establishing a subsidiary for such purpose, Executive will be granted a
restricted stock award of 100,000 shares of MB Common Stock subject to the terms
and conditions set forth below and of the form of restricted stock award
agreement then used by MB in connection with restricted stock awards.

 

(a)                                  The Board shall have determined to enter
the Business utilizing investors, management resources and/or contacts
identified by Executive or affiliated parties prior to the date hereof on a
schedule provided to MB and hereby assigned by Executive to MB (“Assigned
Resources).

 

2

--------------------------------------------------------------------------------


 

(b)                                 MB shall have obtained all regulatory
authorizations or approvals required or deemed appropriate by the Board to
engage in the Business.

 

(c)                                  The Board and, to the extent required by
the Board, the shareholders of MB, shall have approved an amendment to the
existing stock option or incentive plan of MB or created new plans expanding the
equity incentive pool sufficiently to accommodate the Award.

 

(d)                                 The Award will be granted as close as is
reasonably practicable to satisfaction of the condition set forth in
Subparagraph C.4(c) above.

 

(e)                                  The Award shall vest (i) in three annual
installments of 331/3% per year over a period of three (3) years, with the first
such installment to vest one year from the date of this Agreement, and with
subsequent installments vesting two and three years thereafter contingent upon
Executive’s employment by MB as of such vesting date (“the Service Vesting
Condition”), and (ii) subject to satisfaction of the Additional Vesting
Conditions not later than five years from the date of this Agreement.  The
“Additional Vesting Conditions” shall be the (iii) Business having achieved
$50,000,000 in average assets under management, and (iv) the satisfaction of the
Board with the revenues and earnings of the Business in its sole discretion. 
The Award shall expire and the shares represented thereby surrendered to MB if
the Additional Vesting Conditions are not satisfied within five years of the
date of this Agreement.

 

(f)                                    If the Award has been granted and a
Change in Control (as defined herein) of MB or the Bank occurs, then the Service
Vesting Condition shall accelerate and be deemed satisfied as long as Executive
is still employed by MB.  In the event the Business is commenced by MB prior to
a Change in Control, the Additional Vesting Conditions shall also be deemed to
have been satisfied upon such Change in Control.  In the event the Business has
not been commenced prior to the Change in Control, the Award shall expire and be
surrendered to MB.

 

D.                                    EXECUTIVE BENEFITS

 

1.                                       Vacation.  Executive shall be entitled
to vacation during each year of the Term consistent with MB’s approved vacation
schedule and policy, which shall provide Executive with not less than four
(4) weeks’ vacation for each year of the Term.  Executive is encouraged to use
all accrued vacation benefits and will be expected to take vacation in the year
it is earned.  Accrual of any unused vacation shall be determined in accordance
with MB’s Personnel Policy as in effect from time to time and shall be subject
to any limitations set forth therein.

 

2.                                       Group Medical and Other Insurance
Benefits.  MB shall provide for Executive, at MB’s expense, group medical and
other insurance benefits in accordance with MB’s Personnel Policy as in effect
from time to time.  All coverage under this paragraph shall be in existence or
shall take effect as of the Effective Date hereof, subject to any policy waiting
periods.  MB’s liability to Executive for any breach of this paragraph shall be
limited to the amount of premiums required hereunder to be payable by MB to
obtain or maintain, as applicable, the coverage contemplated herein.

 

3

--------------------------------------------------------------------------------


 

3.                                       Auto Allowance.  During the Term,
Executive shall be entitled to receive One Thousand Dollars ($1,000) per month
as a car allowance.

 

E.                                      REIMBURSEMENT FOR BUSINESS EXPENSES

 

Executive shall be entitled to reimbursement by MB for any ordinary and
necessary business expenses incurred by Executive in the performance of
Executive’s duties in accordance with MB’s reimbursement policies in effect from
time to time, provided that each such expenditure is of a nature qualifying it
as a proper deduction on the federal and state income tax returns of MB as a
business expense and not as deductible compensation to Executive; and Executive
furnishes to MB adequate records and other documentary evidence required by
federal and state statutes and regulations issued by the appropriate taxing
authorities for the substantiation of such expenditures as deductible business
expenses of MB and not as deductible compensation to Executive.

 

F.                                      TERMINATION

 

1.                                       Termination for Cause.  MB may
terminate this Agreement at any time by action of its Board for cause
(“Cause”).  For purposes of this Agreement termination for “Cause” shall mean
termination because of Executive’s personal dishonesty, incompetence, willful
misconduct, any breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement. 
For purposes of this Agreement, no act, or the failure to act, on Executive’s
part shall be considered “willful” unless done, or omitted to be done, not in
good faith and without reasonable belief that the action or omission was in the
best interests of MB.  Termination under this Paragraph shall not prejudice any
remedy that MB may have at law, in equity, or under this Agreement.

 

2.                                       Death or Disability.  In the event of
Executive’s death or if Executive is found to be physically or mentally disabled
(as hereinafter defined) by the Board of MB in good faith, this Agreement shall
terminate without any further liability or obligation by MB to Executive.  For
purposes of this Agreement only, physical or mental disability shall be defined
as Executive having been unable to fully perform under this Agreement for a
continuous period of ninety (90) days or a cumulative period of one-hundred
eighty (180) days in any calendar year, or, if applicable, such other periods as
may be defined in the Bank’s Personnel Policy or in applicable disability
insurance policies as in effect from time to time.  If there should be a dispute
between MB and Executive as to Executive’s physical or mental disability for
purposes of this Agreement, the question shall be settled by the opinion of an
impartial reputable physician or psychiatrist agreed upon by the parties or
their representatives, or if the parties cannot agree within ten (10) days after
a request for designation of such party, then by a physician or psychiatrist
designated by the Los Angeles County Medical Association.  The certification of
such physician or psychiatrist as to the question in dispute shall be final and
binding upon the parties hereto.  MB shall bear the costs of such physician or
psychiatrist selected to determine such matter.

 

4

--------------------------------------------------------------------------------


 

3.                                       [Reserved].

 

4.                                       Termination Without Cause. 
Notwithstanding anything to the contrary contained herein, it is agreed by the
parties hereto that MB may at any time without Cause and for any reason
immediately terminate this Agreement and Executive’s employment by MB by action
of the Board.  Upon such termination by MB all benefits provided by MB hereunder
to Executive shall thereupon cease, except as provided in this Subparagraph F.4
or Subparagraph F.5, and Executive shall be deemed to have voluntarily resigned
as a director, officer and employee of MB and any corporation, partnership,
venture, limited liability company or other entity controlled by, controlling or
under common control with the Bank or MB, and shall deliver such written
resignations as MB may request.  Notwithstanding the foregoing, it is agreed
that in the event of such termination without Cause by MB upon the delivery to
MB by Executive of a waiver and release in substantially the form of Attachment
“A” to this Agreement, and Executive’s compliance with the terms thereof,
Executive shall be entitled to, upon the effective date of termination, payment
of a lump sum equivalent to twelve (12) months’ base salary as such base salary
is in effect on the date of termination of employment, plus continuation of
Executive’s medical benefits for a period of twelve (12) months following such
termination, with MB continuing to pay Executive’s share of premiums and
associated costs as if Executive continued to be employed with MB; provided,
however, that MB’s obligation to provide such coverage shall be terminated if
Executive is eligible to receive comparable substitute coverage from another
employer at any time during such twelve-month period.  Executive agrees to
advise MB immediately if such comparable substitute coverage is available from
another employer.  Notwithstanding any provision to the contrary in this
Subparagraph F.4, no severance benefits shall be payable to Executive hereunder
if Executive’s employment is terminated for any of the reasons delineated in
Subparagraphs F.1 or F.2 hereof or while grounds for termination under such
Subparagraphs exist, and no severance benefits shall be payable to Executive
under this Subparagraph F.4 if payments are required to be made to Executive
under Subparagraph F.5 hereof.

 

5.                                       Termination Following Change in
Control.

 

(a)                                  In the event a Change in Control of the
Bank or MB occurs (as defined below) and Executive’s employment as Chairman of
the Board of MB is terminated without Cause by MB, then Executive shall be
entitled, upon such termination of employment and upon delivery to MB of an
executed waiver and release in substantially the form of Attachment “A” to this
Agreement, to payment of a lump sum equivalent to two (2) times the highest
annual cash compensation amount paid to Executive by MB within the three years
preceding the Change in Control and to the continuation of Executive’s coverage
under the group medical care provided at the time of termination for a period of
twenty four (24) months following such termination; provided, however, MB’s
obligation to provide such coverage shall be terminated if Executive obtains
comparable substitute coverage from another employer at any time during such
24-month period.  Executive agrees to advise MB immediately if such comparable
substitute coverage is obtained from another employer.  Notwithstanding any
provision to the contrary in this Subparagraph F.5, no severance benefits shall
be payable to Executive hereunder if Executive’s employment is terminated for
any of the reasons delineated in

 

5

--------------------------------------------------------------------------------


 

Subparagraphs F.1 or F.2 hereof or while grounds for termination under such
Subparagraphs exist.

 

(b)                                 A “Change in Control” of the Bank or MB
occurs upon the effective date of the first to occur of the following events:

 

(i)                                     Merger, Consolidation, and Other
Transactions.  Any (A) merger where the Bank or MB, or a corporation in which
the Bank’s or MB’s shareholders as constituted immediately prior to the merger
do not own at least 50% of such corporation’s common stock or 50% of the common
stock of the parent of such corporation following such merger in the same
proportions as their ownership interests in the Bank or MB prior to such
transaction, is not the surviving corporation; (B) a transfer of all or a
substantial portion (50% or more) of the assets of the Bank or MB to another
corporation or other person in which the Bank’s or MB’s shareholders as
constituted immediately prior to such transfer do not own at least 50% of the
common stock or 50% of the common stock of the parent of such corporation (or an
equivalent economic interest in the case of a transferee that is not a
corporation) following such transfer in the same proportions as their ownership
interests in the Bank or MB prior to such transaction; or (C) the liquidation or
dissolution of the Bank or MB, except for a liquidation or dissolution in which
the assets and liabilities of the Bank or MB are transferred to a transferee in
which the owners of the Bank’s or MB’s common stock as constituted immediately
prior to the transaction own at least 50% of the common stock or 50% of the
common stock of the parent of the transferee (or an equivalent economic interest
in the case of a transferee that is not a corporation) following such
liquidation or dissolution in the same proportions as their ownership interests
in the Bank or MB prior to such transaction; or

 

(ii)                                  Majority Stockholder.  Any person (as such
term is used in Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), together with its affiliates (but excluding the Bank’s
employee benefit plans and the individuals who were the Bank’s or MB’s officers
or directors on the date of this Agreement or their affiliates), becomes the
beneficial owner (within the meaning of Rule 13(d)(3) under the Exchange Act) of
more than 50% of the Bank’s or MB’s outstanding common stock.

 

(iii)                               Regulatory Exception.  Notwithstanding
anything else to the contrary set forth herein, a “Change in Control” shall not
include any sale of stock or securities, merger, transfer of assets,
consolidation, liquidation, reorganization or other transaction instituted by or
at the request of the OCC, FRB or the Federal Deposit Insurance Corporation to
resolve any supervisory concerns respecting the Bank or MB.

 

(c)                                  Notwithstanding anything to the contrary in
this Subparagraph F.5, no severance benefits shall be payable to Executive
hereunder if Executive’s employment is terminated for any of the reasons
delineated in Subparagraphs F.1 or F.2 hereof, or while grounds for termination
under such Subparagraphs exist.

 

6.                                       Golden Parachute Limitation.  Severance
compensation under Subparagraphs F.4 and F.5 hereof will be reduced as provided
below to avoid the penalties imposed on “parachute payments” under the Internal
Revenue Code of 1986 (the “Code”).

 

6

--------------------------------------------------------------------------------


 

(a)                                  If the present value of all of Executive’s
severance compensation provided by MB under Subparagraph F.4 or F.5 hereof and
outside this Agreement is high enough to cause any such payment to be a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then one or
more of such payments will be reduced by the minimum amount required to prevent
the severance compensation under this Agreement from being a “parachute
payment.”

 

(b)                                 Executive may direct MB regarding the order
of reducing severance compensation and other payments from MB to comply with
this Subparagraph F.6.

 

7.                                       Section 409A Limitation.  It is the
intention of MB and Executive that the severance and other benefits payable to
Executive under this Agreement either be exempt from, or otherwise comply with,
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended. 
Notwithstanding any other term or provision of this Agreement, to the extent
that any provision of this Agreement is determined by MB, with the advice of its
independent accounting firm or other tax advisors, to be subject to and not in
compliance with Section 409A, including, without limitation, the definition of
“Change in Control” or the timing of commencement and completion of severance
benefit and/or other benefit payments to Executive hereunder in connection with
a merger, recapitalization, sale of shares or other “Change in Control”, or the
amount of any such payments, such provisions shall be interpreted in the manner
required to comply with Section 409A.  MB and Executive acknowledge and agree
that such interpretation could, among other matters, (i) limit the circumstances
or events that constitute a “Change in Control;” (ii) delay for a period of six
(6) months or more, or otherwise modify the commencement of severance and/or
other benefit payments; and/or (iii) modify the completion date of severance
and/or other benefit payments.  MB and Executive further acknowledge and agree
that if, in the judgment of MB, with the advice of its independent accounting
firm or other tax advisors, amendment of this Agreement is necessary to comply
with Section 409A, MB and Executive will negotiate reasonably and in good faith
to amend the terms of this Agreement to the extent necessary so that it complies
(with the most limited possible economic effect on MB and Executive) with
Section 409A.  For example, if this Agreement is subject to Section 409A and it
requires that severance and/or other benefit payments must be delayed until at
least six (6) months after Executive terminates employment, then MB and
Executive would delay payments and/or promptly seek a written amendment to this
Agreement that would, if permissible under Section 409A, eliminate any such
payments otherwise payable during the first six (6) months following Executive’s
termination of employment and substitute therefore a lump sum payment or an
initial installment payment, as applicable, at the beginning of the seventh
(7th) month following Executive’s termination of employment which in the case of
an initial installment payment would be equal in the aggregate to the amount of
all such payments thus eliminated.

 

G.                                     GENERAL PROVISIONS

 

1.                                       Trade Secrets.  During the Term,
Executive will have access to and become acquainted with what Executive and MB
acknowledge are trade secrets, to wit, knowledge or data concerning MB and its
subsidiaries, including their operations and methods of doing business, and the
identity of customers of MB, including knowledge of their financial condition
and their financial needs.  Executive shall not disclose any of the aforesaid
trade

 

7

--------------------------------------------------------------------------------


 

secrets, directly or indirectly, or use them in any way either during the Term
or thereafter, except as required in the course of Executive’s employment with
MB.

 

2.                                       Indemnification.  To the extent
permitted by law, applicable statutes and the Bylaws or resolutions of MB in
effect from time to time, MB shall indemnify Executive against liability or loss
arising out of Executive’s actual or asserted misfeasance or non-feasance in the
performance of Executive’s duties or out of any actual or asserted wrongful act
against, or by MB or its subsidiaries, including but not limited to judgments,
fines, settlements and legal and other expenses incurred in the defense of
actions, proceedings and appeals there from.  However, MB shall have no duty to
indemnify Executive with respect to any claim, issue or matter as to which
Executive has been adjudged to be liable to MB in the performance of his duties,
unless and only to the extent that the court in which such action was brought
shall determine upon application that, in view of all of the circumstances of
the case, Executive is fairly and reasonably entitled to indemnification for the
expenses which such court shall determine.  MB shall endeavor to apply for and
obtain Directors and Officers Liability Insurance to indemnify and insure MB and
Executive from and against the aforesaid liabilities.  The provisions of this
paragraph shall apply to the estate, executor, administrator, heirs, legatees or
devisees of Executive.  The obligations of MB under this Subparagraph G.2 shall
continue through and after the Term of this Agreement.

 

3.                                       Return of Documents.  Executive
expressly agrees that all manuals, documents, files, reports, studies,
instruments or other materials used and/or developed by Executive during the
Term are solely the property of the Bank and MB, and that Executive has no
right, title or interest therein.  Upon termination of this Agreement, Executive
or Executive’s representative shall promptly deliver possession of all of said
property to MB in good condition.

 

4.                                       Non-solicitation.  During the Term and
for a period of one year thereafter, Executive shall not, directly or
indirectly, engage or participate in the solicitation or any attempt to solicit
employees of MB or its subsidiaries to work for any person, firm or business.

 

5.                                       Controlling Law.  This Agreement is to
be governed by and construed in accordance with the laws of the United States
and, to the extent not inconsistent therewith, the laws of the State of
California.

 

6.                                       Invalid Provisions.  Should any
provision of this Agreement for any reason be declared invalid, void, or
unenforceable by a court of competent jurisdiction, the validity and binding
effect of any remaining portion shall not be affected, and the remaining
portions of this Agreement shall remain in full force and effect as if this
Agreement had been executed with said provision eliminated.

 

7.                                       Entire Agreement.  This Agreement and
the Stock Option Agreements contain the entire agreement of the parties.  It
supersedes any and all other agreements, either oral or in writing, between the
parties hereto with respect to the employment of Executive by MB.  Each party to
this Agreement acknowledges that no representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not embodied herein, and that no other agreement,
statement, or

 

8

--------------------------------------------------------------------------------


 

promise not contained in this Agreement shall be valid or binding.  This
Agreement may not be modified or amended by oral agreement, but only by an
agreement in writing signed by both MB and Executive.

 

8.                                       Notice.  For the purposes of this
Agreement, notices, demands and all other communications provided for in this
Agreement shall be in writing and shall be personally delivered or (unless
otherwise specified) mailed by United States mail, or sent by facsimile,
provided that the facsimile cover sheet contains a notation of the date and time
of transmission, and shall be deemed received:  (i) if personally delivered,
upon the date of delivery to the address of the person to receive such notice,
(ii) if mailed in accordance with the provisions of this Subparagraph G.8, three
(3) business days after the date placed in the United States mail, or (iii) if
given by facsimile, when sent.  Notices shall be addressed to MB at its main
office and to Executive at the address then maintained by MB in its records for
Executive, or to such other respective addresses as the parties hereto shall
designate to the other by like notice.

 

9.                                       Arbitration.  Any dispute or
controversy arising under or in connection with this Agreement, the inception or
termination of Executive’s employment, or any alleged discrimination or
statutory or tort claim related to such employment, including issues raised
regarding the Agreement’s formation, interpretation or breach, shall be settled
exclusively by binding arbitration in Los Angeles, California in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”).  Without limiting the foregoing, the following
potential claims by Executive could be subject to arbitration under the
Arbitration Agreement:  claims for wages or other compensation due; claims for
breach of any contract or covenant (express or implied) under which Executive
believes he would be entitled to compensation or benefits; tort claims related
to such employment; claims for discrimination and harassment (including, but not
limited to, race, sex, religion, national origin, age, marital status or medical
condition, disability, sexual orientation, or any other characteristic protected
by federal, state or local law); claims for benefits (except where an employee
benefit or pension plan specifies that its claims procedure shall culminate in
an arbitration or other procedure different from this one); and claims for
violation of any public policy, federal, state or other governmental law,
statute, regulation or ordinance.  The arbitration will be conducted in Los
Angeles County.  The arbitration shall provide for written discovery and
depositions adequate to give the parties access to documents and witnesses that
are essential to the dispute.  The arbitrator shall have no authority to add to
or to modify this Agreement, shall apply all applicable law, and shall have no
lesser and no greater remedial authority than would a court of law resolving the
same claim or controversy.  The arbitrator shall issue a written decision that
includes the essential findings and conclusions upon which the decision is
based, which shall be signed and dated.  Executive and MB shall each bear his or
their own costs and attorneys’ fees incurred in conducting the arbitration and,
except in such disputes where Executive assets a claim otherwise under a state
or federal statute prohibiting discrimination in employment (a “Statutory
Claim”), or unless required otherwise by applicable law, shall split equally the
fees and administrative costs charged by the arbitrator and AAA between
Executive, on the one hand, and MB on the other hand.  In disputes where
Executive asserts a Statutory Claim against MB, Executive shall be required to
pay only the AAA filing fee to the extent such filing fee does not exceed the
fee to file a complaint in state or federal court.  Executive shall pay the
balance of the

 

9

--------------------------------------------------------------------------------


 

arbitrator’s fees and administrative costs.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

MANHATTAN BANCORP

 

 

 

 

 

By:

/s/ Harry Chenoweth

By:

 

/s/ Kyle Ransford

 

 

Harry Chenoweth,

Kyle Ransford

 

Chairman, Compensation Committee

(“Executive”)

 

 

 

11

--------------------------------------------------------------------------------


 

WAIVER AND RELEASE AGREEMENT

 

This Waiver and Release Agreement (the “Waiver Agreement”) is entered into by
and between Kyle Ransford (“Employee”) and Manhattan Bancorp on its behalf and
on behalf of its parents, subsidiaries, affiliates and successors-in-interest
(collectively, “Employer”).

 

RECITALS

 

A.                                   Employee and Employer have entered into an
Employment Agreement dated as of December 8, 2009 (the “Agreement”).

 

B.                                     A condition precedent to certain of
Employer’s obligations under the Agreement is the execution of this Waiver
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties, intending to
be legally bound, agree and covenant as follows:

 

RELEASE

 

In consideration for the payment of severance and other compensation under the
Agreement, Employee agrees unconditionally and forever to release and discharge
Employer its parents, subsidiaries, affiliates, successors-in-interest, and
their respective officers, directors, managers, employees, members,
shareholders, representatives, attorneys, agents and assigns from any and all
claims, actions, causes of action, demands, rights or damages of any kind or
nature which Employee may now have, or ever have, whether known or unknown, that
arise out of or in any way relate to Employee’s employment with, or separation
from, Employer on or before the date of execution of this Waiver Agreement. 
Employee also confirms his resignation as a director, officer and employee of
Employer and any corporation, partnership, venture, limited liability company or
other entity controlled by, controlling or under common control with Employer.

 

This release specifically includes, but is not limited to, any claims for
discrimination and/or violation of any statutes, rules, regulations or
ordinances, whether federal, state or local, including, but not limited to,
Title VII of the Civil Rights Act of 1964, as amended, age claims under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefits Protection Act of 1990, the Employee Retirement Income Security Act of
1974, as amended, the California Fair Employment and Housing Act, the California
Labor Code, the Equal Pay Act, the Americans With Disabilities Act, the
Rehabilitation Act of 1973, the Racketeer Influenced and Corrupt Organizations
Act, the Financial Reform Recovery and Enforcement Act of 1989, and/or
Section 1981 of Title 42 of the United State Code.

 

Employee further agrees knowingly to waive the provisions and protections of
Section 1542 of the California Civil Code, which reads:

 

Attachment A

 

--------------------------------------------------------------------------------


 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which, if
known by him, must have materially affected his settlement with the debtor.

 

REPRESENTATIONS OF EMPLOYEE

 

Employee represents and agrees that, prior to the execution of this Waiver
Agreement, Employee has had the opportunity to discuss the terms of this Waiver
Agreement with legal counsel of Employee’s choosing.

 

Employee affirms that no promise or inducement was made to cause Employee to
enter into this Waiver Agreement other than the inducements provided in the
Agreement.  Employee further confirms that Employee has not relied upon any
other statement or representation by anyone other than what is in this Waiver
Agreement as a basis for Employee’s agreement.

 

MISCELLANEOUS

 

Except for the Agreement and any other employee benefit plans expressly referred
to in the Agreement as continuing following Employee’s termination of employment
with Employer, this Waiver Agreement sets forth the entire agreement between
Employee and Employer, and shall be binding on both party’s heirs,
representatives and successors.  This Waiver Agreement shall be construed under
the laws of the State of California, both procedurally and substantively.  If
any portion of this Waiver Agreement is found to be illegal or unenforceable,
such action shall not affect the validity or enforceability of the remaining
paragraphs or subparagraphs of this Waiver Agreement.

 

Employee acknowledges that Employee has been advised that Employee has
twenty-one (21) days to consider this Waiver Agreement, and that Employee was
informed that Employee has the right to consult with counsel regarding this
Waiver Agreement.  To the extent Employee has taken less than twenty-one (21)
days to consider this Waiver Agreement, Employee acknowledges that Employee has
had sufficient time to consider the Waiver Agreement and to consult with
counsel, and that Employee does not desire additional time.

 

This Waiver Agreement is revocable by Employee for a period of seven (7) days
following Employee’s execution of this Waiver Agreement. The revocation by
Employee of this Waiver Agreement must be in writing, must specifically revoke
this Waiver Agreement and must be received by Employer prior to the eighth (8th)
day following the execution of this Waiver Agreement by Employee.  This Waiver
Agreement becomes effective, enforceable and irrevocable on the eighth (8th) day
following Employee’s execution of the Waiver Agreement.  No payment will be made
to the undersigned until such date.

 

--------------------------------------------------------------------------------


 

The undersigned agree to the terms of this Waiver Agreement and voluntarily
enters into it with the intent to be bound hereby.

 

 

DATED:

 

 

 

 

 

Kyle Ransford

 

 

 

 

 

 

 

 

Manhattan Bancorp

 

 

 

 

 

 

DATED:

 

 

By:

 

 

3

--------------------------------------------------------------------------------